            Case 1:03-md-01570-GBD-SN Document 4492 Filed 04/19/19 Page 1 of 1



                         MDL 1570 PLAINTIFFS’ EXECUTIVE COMMITTEES
                               In re: Terrorist Attacks on September 11, 2001 (S.D.N.Y.)                         04/19/2019

          Plaintiffs’ Executive Committee for Personal                     Plaintiffs’ Executive Committee for
                     Injury and Death Claims                                       Commercial Claims
       Ronald L. Motley, (1944-2013)                                  Stephen A. Cozen, Co-Chair
       Jodi Westbrook Flowers / Donald A. Migliori, Co-Chairs         Sean Carter, Co-Chair
       MOTLEY RICE LLC                                                COZEN O’CONNOR
       James P. Kreindler, Co-Chair
       KREINDLER & KREINDLER LLP

       Andrew J. Maloney III, Co-Liaison Counsel                      J. Scott Tarbutton, Liaison Counsel
       KREINDLER & KREINDLER LLP                                      COZEN O’CONNOR
       Robert T. Haefele, Co-Liaison Counsel
       MOTLEY RICE LLC
                                                            VIA ECF

      April 18, 2019

      The Honorable Sarah Netburn
      Thurgood Marshall United States Courthouse
      40 Foley Square, Room 430
      New York, NY 10007
              RE:       In Re: Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
      Dear Judge Netburn:
              The Plaintiffs’ Executive Committees (“PECs”) write to request a brief extension of the
      deadline to provide the Court with a discovery status report concerning the remaining thirteen
      defendants in merits and jurisdictional discovery, as requested in Your Honor’s April 11, 2019
      Order (ECF No. 4484). The Court’s Order currently requires that the parties submit the status
      report on Friday, April 19, 2019. Members of the Committees have been working together to
      address multiple issues regarding the defendants identified in the Order and to draft text for a
      jointly considered letter. However, due to the schedules of several members of the PECs relating
      to the Easter and Passover holidays, and the inherent difficulties of coordinating a joint submission
      on behalf of numerous parties with separate counsel, a brief extension is necessary. Accordingly,
      the PECs respectfully request an extension of the deadline to provide Your Honor with the
      requested discovery status report to Tuesday, April 23, 2019. The DEC has indicated that it does
      not oppose but otherwise takes no positon as to the PECs request.
                                                  Respectfully submitted,
The Plaintiffs' request is GRANTED. The Plaintiffs shall file a discovery status report by Tuesday, April 23,
2019.                                             COZEN O’CONNOR


SO ORDERED.
                                                                By:   J. Scott Tarbutton, on behalf of the
                                                                      Plaintiffs’ Executive Committees
April 19,
       cc:2019All MDL Counsel of Record (via ECF)
New York, New York
